Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 10/06/21. Claims 1-12 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose 1. A thin film transistor comprising:
a substrate;
a gate electrode supported by the substrate;
a gate insulating layer covering the gate electrode;
a semiconductor layer being disposed on the gate insulating layer and including a polysilicon region, the polysilicon region including a first region, a second region, and a channel region that is located between the first region and the second region;
a source electrode electrically connected to the first region;
a drain electrode electrically connected to the second region;
the thin film transistor further comprises at least one 1 type semiconductor islet composed of an intrinsic semiconductor, the at least one i type semiconductor islet being disposed above the channel region so as to be directly in contact with the channel region, and the at least one i type semiconductor islet having a band gap larger than that of the polysilicon region; and
when viewed from a normal direction of the substrate, the at least one i type semiconductor islet does not overlap at least one of the first region and the second region, as recited in claim 1. Claims 2-12 depend from claim 1 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Matsushima (US 20190140102 A1) discloses A method for manufacturing a thin film transistor, comprising: forming a gate electrode on a substrate; forming a gate insulating film to cover the gate electrode; forming a semiconductor layer on the gate insulating film, the semiconductor layer including an amorphous silicon film; forming an etch stop layer on the semiconductor layer; forming a polysilicon film within a range defined by the gate electrode in a plan view by irradiating a portion of the amorphous silicon film with energy beams from above through the etch stop layer; removing portions of the etch stop layer so that the polysilicon film has first and second regions that are not covered by the etch stop layer; and forming a source electrode and a drain electrode on the semiconductor layer with a space therebetween so that a portion of one of the source electrode and the drain electrode is located over the first region, and a portion of another of the source electrode and the drain electrode is located over the second region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813